11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Dora Jo Motloch, individually and on           * From the 70th District
behalf of the Estate of James Motloch,          Court of Ector County,
deceased,                                        Trial Court No. A-128,142-A.

Vs. No. 11-12-00142-CV                         * January 16, 2014

Albuquerque Tortilla Company, Inc.,            * Memorandum Opinion by Wright, C.J..
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court=s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Dora Jo Motloch, individually and on behalf of the Estate of
James Motloch, deceased.